27 F.3d 562
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  John Ellis BELL-STEPTEAU, Petitioner.
No. 94-8015.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 22, 1994.

On Petition for Writ of Mandamus.  Petition denied by unpublished per curiam opinion.
John Ellis Bell-Stepteau, petitioner pro se.
PETITION DENIED.
Before WIDENER, WILKINSON, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
John Ellis Bell-Stepteau petitions this Court for a writ of mandamus seeking an order directing the district court to afford him due process and equal protection regarding a civil case which was dismissed on October 20, 1986.  Bell-Stepteau alleges that the district judge should have recused himself and that motions and pleadings were filed in violation of Fed.R.Civ.P. 11.


2
Bell-Stepteau failed to show that he has a clear right to the relief sought and that no other remedy is available.   In re First Fed.  Sav. & Loan Ass'n, 860 F.2d 135, 138 (4th Cir.1988).  The petition fails to allege extrajudicial bias warranting recusal of the judge,  In re Beard, 811 F.2d 818, 826 (4th Cir.1987), and Bell-Stepteau's other allegations could have been raised on appeal.   See In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  While we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED